Order entered March 26, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01143-CV

                          LAKEITH AMIR-SHARIF, Appellant

                                             V.

                    QUICK TRIP CORPORATION, ET AL., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-09-13818-E

                                         ORDER
       The Court has before it appellees’ March 21, 2013 third motion for extension of time to

file their brief. The Court GRANTS the motion and ORDERS that appellees’ brief be filed by

March 28, 2013. No further extensions will be granted without a showing of exceptional

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE